                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 S FARMS and SINGLETON FARMS,                      CV 18-51-BLG-TJC

                     Plaintiffs,
                                                   ORDER ON PENDING
 vs.                                               MOTIONS TO STAY AND
                                                   SCHEDULING
 UNITED GRAIN CORPORATION OF
 OREGON

                     Defendant.



        A status conference was held in this case on April 22, 2019. After

discussion and upon the agreement of the parties, IT IS ORDERED:

1.      The parties’ have stipulated that Defendant’s Motion for Stay of Order

Pending Appeal (Doc. 12) and Defendant’s Motion to Withdraw and Re-File

Motion for Stay of Order Pending Appeal (Doc. 21) should be withdrawn. (Doc.

30.) The request is GRANTED, and said motions are deemed withdrawn.

2.      The parties have further stipulated to the following terms and discovery

schedule prior to the parties’ appellate mediation to be scheduled in September

2019:

Service of Written Discovery:                 April 30, 2019

Answers to Written Discovery:                 June 1, 2019
Rule 30(b)(6) Deposition of
United Grain and Other
Witnesses:                                     June 1, 2019 – August 1, 2019

Appellate Mediation:                           September 1, 2019 – September 30,
                                               2019

Status Conference:                             October 8, 2019

      The parties may stipulate to the extension of any of the above without a

court order, but such stipulations will not be enforced unless they comply with

Local Rule 83.4.

3.    Limitations on Parties. The parties have stipulated to the following

limitations during this pre-mediation discovery period: (1) the discovery

contemplated shall not delay the appellate decision if appellate mediation is not

successful, but the scheduling of the parties’ appeals shall be at the direction of the

Court of Appeals for the Ninth Circuit; (2) the number of depositions by Plaintiffs

and Defendant shall not exceed five without mutual agreement of the parties; (3)

no party shall serve requests for admissions during the limited discovery period;

(4) interrogatories and depositions shall count towards the limitations on numbers

of interrogatories and depositions in Fed. R. Civ. P. 30 and 33, except that

additional interrogatories and/or additional depositions and/or the retaking of

depositions may be necessary if there are incomplete written discovery responses

or if they become necessary due to the limited nature of the stipulated discovery.
4.       Further Scheduling. At the October 8, 2019 Status Conference, the Court

will determine whether to stay this action pending resolution of the parties’ cross-

appeals, or the Court will schedule further matters through trial.

5.       Discovery Exhibits. During discovery, the exhibits shall be numbered

seriatim. Numbers used for exhibits during discovery shall be identically used at

trial.

6.       Foundation and Authenticity of Discovery Items. Pursuant to Fed. R.

Civ. P. 16(c)(2)(C), the parties stipulate to the foundation and authenticity of all

discovery items produced in pre-trial disclosures and during the course of

discovery. However, if counsel objects to either the foundation or the authenticity

of a particular discovery item, then counsel must make a specific objection to

opposing counsel, in writing, within thirty (30) days of service of the discovery

item. If a discovery item is produced and the producing party objects either to its

foundation or authenticity, the producing party shall so state, in writing, at the time

of production. This stipulation extends only to the document itself, not to

foundation for witnesses discussing the document at trial. All other objections are

reserved for trial.

7.       Supplementation of Discovery Responses. Pursuant to Fed. R. Civ. P.

26(e), the parties have an affirmative obligation to supplement all discovery

responses, as necessary, throughout the course of the litigation.
8.    Discovery Disputes. Counsel are expected to promptly meet and confer

regarding all disputed discovery issues, pursuant to the requirements of Local Rule

26.3(c)(1). All discovery motions shall be filed within fourteen (14) days of the

parties’ meet and confer. The Court will not entertain discovery motions based on

post-Discovery Deadline occurrences.

9.    Protective Orders. If the parties can reach an agreement concerning the use

of certain confidential and financial commercial information there is no need to

seek a protective order from this Court. Unless the parties can show that a

negotiated and signed stipulation is insufficient to protect their interests, no order

of this Court will be forthcoming concerning protective orders.

10.   Unopposed Motions. Unopposed motions shall be accompanied by a

proposed order, separate from the motion. The proposed order shall be a Word or

WordPerfect document with 14-point Times New Roman font, and there shall be

no code or formatting in the case caption in the proposed order. The proposed

order shall be e-filed under the heading “Text of Proposed Order,” and e-mailed to

tjc_propord@mtd.uscourts.gov. Failure to comply with this procedure may result

///

///

///

///
in delayed resolution of the unopposed motion.

IT IS ORDERED.

      DATED this 22nd day of April, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
